 

Exhibit 10.5

STRATEGIC ADVISOR AGREEMENT

This Strategic Advisor Agreement (this “Agreement”) is made and entered into as
of November 1, 2017 (“Effective Date”), by and between aTyr Pharma, Inc.
(“Company) and John D. Mendlein, Ph.D. (“Advisor”), an individual.

1.Transition from Employee to Advisor.

1.1Role.  From the Effective Date through December 31, 2017, Advisor will
continue as a full-time employee of the Company with the title of “Strategic
Advisor”.  For the remainder of calendar year 2017, Advisor will report to the
Chief Executive Officer of the Company.  Effective as of January 1, 2018,
Advisor will no longer be an employee of the Company and will continue as an
advisor to the Company for the Term (defined below).  Effective as of the
Effective Date, Advisor hereby resigns as Chief Executive Officer of the Company
and all other affiliations that Advisor has with the Company or any of its
affiliates, such resignations effective on the Effective Date, other than as the
director of Pangu BioPharma Limited (which directorship Advisor will resign upon
Company’s request) or an employee, advisor and director of the Company as set
forth herein.  Advisor agrees to execute any reasonably requested resignation
letters to confirm any such resignations.

1.2Director.  Notwithstanding anything herein to the contrary, Advisor will not
resign but will continue as a director on the Board of Directors of the Company
(the “Board”) in connection with his transition from Company employee to
advisor.  

1.3Employment Transition.

(a)Until January 1, 2018, Advisor’s current Amended and Restated Employment
Agreement dated December 23, 2015 (the “Employment Agreement”) will govern his
employment relationship with the Company (except for the first sentence of
Section 1(b) thereof, which is hereby struck as of the Effective Date).  On
January 1, 2018, the Employment Agreement will terminate in full, except to the
extent set forth herein.  It is understood and agreed that such termination will
not give rise to any compensation to Advisor under the Employment Agreement
(including, without limitation, Section 4 thereof), except to the extent
expressly set forth in this Agreement.

(b)In connection with the ending of Advisor’s employment effective as of
December 31, 2017: (i) the Company will pay Advisor’s base salary plus any
accrued but unused vacation through that date; (ii) the Company will reimburse
Advisor for any outstanding, reasonable business expenses that Advisor has
incurred on the Company’s behalf through such date (provided the Company
receives appropriate documentation in accordance with the Company’s
reimbursement policies); (iii) Advisor’s eligibility to participate in the
Company’s health and dental coverage will end on December 31, 2017 (provided
Advisor will have an opportunity to continue Advisor’s health, dental and vision
insurance pursuant to 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), as
set forth below); and (iv) Advisor’s eligibility to participate in any other
employee benefit plans and programs of the Company will cease on such date in
accordance with the terms and conditions of those plans.

(c)If elected by Advisor, Advisor will continue to receive after December 31,
2017 group health plan benefits to the extent authorized by and consistent with
COBRA, with the cost of the regular premium for such benefits shared in the same
relative proportion by the Company and Advisor as in effect on December 31,
2017, until the earlier of

 

--------------------------------------------------------------------------------

Strategic Advisor Agreement

(i) January 1, 2019 and (ii) the date that Advisor becomes eligible for health
benefits through another employer or otherwise becomes ineligible for COBRA.

(d)To receive the rights and benefits described in this Agreement, Advisor is
required to execute as of the Effective Date and not revoke this Agreement and
the Release Agreement attached as Exhibit A (the “Release”).  Likewise, the
Company shall be required to execute as of the Effective Date the Release.
Failure to timely execute and not revoke the Release by the Advisor will be
ground for termination of this Agreement by the Company for material breach by
Advisor pursuant to Section 4.2 and can be cured.  Failure to timely execute and
not revoke the Release by the Company will be ground for termination of this
Agreement by the Advisor for material breach by Company pursuant to Section 4.2
and can be cured.

2.Compensation during the Term.

2.1Employment.  Through the end of calendar year 2017, Advisor’s compensation
will be as provided for in the Employment Agreement.  Advisor will remain
eligible to receive, and will be paid by the Company, any cash incentive
compensation for Advisor’s employment during calendar year 2017 as determined by
the Board (or the compensation committee), as described in Section 2(b) of the
Employment Agreement (and without the requirement that Advisor is employed by
the Company but rather that this Agreement remains in effect as of the date of
payment of such compensation by the Company).

2.2Advisory Fees.  Beginning effective January 1, 2018 and for the remainder of
the Term, the Company will pay Advisor advisory fees for services rendered at
the rate of (i) Forty Two Thousand and Five Hundred Dollars ($42,500) for each
month during calendar year 2018, and (ii) Seven Thousand Five Hundred Dollars
($7,500) for each month for the remainder of the Term.  Fees will be paid in
arrears on a monthly basis.  The Company will reimburse Advisor for reasonable
expenses incurred in connection with Advisor’s performance of services under
this Agreement, provided Advisor promptly provides documentation satisfactory to
the Company to support Advisor’s request for reimbursement.

2.3Director.  As a non-employee director of the Board, Advisor will be entitled
to receive the cash and equity compensation for service as set forth in the
Company’s Non-Employee Director Compensation Policy, as it may amended from time
to time (the “Non-Employee Director Compensation Policy”).  Pursuant to the
Non-Employee Director Compensation Policy, on January 2, 2018 Advisor will be
granted by the Company a non-statutory option to purchase thirty-two thousand
(32,000) shares of the Company’s Common Stock (the “Initial Director Option”),
which will vest in equal monthly installments during the thirty-six (36) months
following January 1, 2018, subject to Advisor’s continued service on the
Board.  Advisor will be eligible to receive an annual equity award beginning in
2018 (together with the Initial Director Option, the “Director Options”) in
accordance with the Non-Employee Director Compensation Policy.  For the
avoidance of doubt, all of the Director Options will only vest subject to
Advisor’s continued service on the Board, regardless of whether or not Advisor
is providing other services to the Company.

2.4Treatment of Employee Options.

(a)Advisor prior to the Effective Date was granted by the Company certain
options to purchase shares of the Company’s Common Stock, as set forth on
Exhibit B attached hereto (the “Employee Options”), subject to the terms and
conditions, as applicable, of

2

--------------------------------------------------------------------------------

Strategic Advisor Agreement

the Company’s 2014 Stock Plan (the “2014 Plan”), the 2015 Stock Option and
Incentive Plan (the “2015 Plan” and, together with the 2014 Plan, the “Plans”)
and the applicable stock option agreements (collectively, the “Existing Stock
Agreements”).  For the avoidance of doubt, such Employee Options shall not
include that certain performance-based option granted to Advisor on January 4,
2016 with respect to 148,732 shares of the Company’s stock (the “Performance
Option”).  Such Performance Option shall continue to be subject to its terms and
shall not be modified in any respect by this Agreement.

(b)The parties hereby agree that, notwithstanding anything set forth to the
contrary in the Existing Stock Agreements or the Plans, all of the Employee
Options to the extent unvested will continue to vest on the same schedule and
terms as set forth in each of the applicable Existing Stock Agreements as long
as Advisor continues to provide services to the Company either as an employee or
as an independent contractor in accordance with the terms of this Agreement; for
the avoidance of doubt, Advisor’s service as a director of the Company will not
constitute continued service with respect to the vesting of the Employee
Options.  The parties agree that any portion of the Employee Options that remain
unvested when this Agreement terminates or expires will lapse as of such
termination or expiration (subject to any acceleration set forth in Section
4.4), and Advisor will have no further right to any such lapsed portion.

(c)Notwithstanding anything in the Existing Stock Agreements or the Plans to the
contrary, all vested Employee Options granted on or after May 6, 2015 (but not
before) will remain exercisable (once vested) until the later of (i) the date
that is ninety (90) days following the termination or expiration of this
Agreement or (ii) the date that is seven (7) months following the resignation of
Advisor as a director of the Company; provided that, if Advisor no longer serves
on the Company’s Board as a result of the Company’s failure to re-nominate
Advisor to the Board, the post-termination exercise period with respect to all
such vested Employee Options will expire upon the later of (1) the date that is
twelve (12) months following Advisor’s last day as a member of the Company’s
Board or (2) the date that is ninety (90) days following the expiration or
termination of this Agreement; provided further that, notwithstanding any of the
foregoing, in no event will any portion of the Employee Options be exercisable
following the applicable expiration date of such Employee Options as set forth
in the applicable Existing Stock Agreements or the Plans.  Advisor acknowledges
and agrees that the extension of Advisor’s ability to exercise such Employee
Options more than ninety (90) days after the end of his employment with the
Company will cause any portion of the Employee Options that previously may have
been eligible for taxation as an “incentive stock option” under the Internal
Revenue Code of 1986, as amended (the “Code”), to be taxed as a non-statutory
option under the Code.

(d)If the Company agrees to or undergoes a Change of Control (as defined in the
Employment Agreement) while this Agreement remains in effect, all time-based
vesting provisions of all unvested Employee Options will accelerate in full and
will become fully vested as of the closing of such Change of Control.

(e)To the extent necessary, this Agreement will be deemed to amend the Existing
Stock Agreements to put into effect the foregoing terms with respect to the
Employee Options.  Apart from the Employee Options, the Performance Option and
Director Options, upon execution of this Agreement, Advisor has no other right
to or interest in any options to any securities of the Company.

3

--------------------------------------------------------------------------------

Strategic Advisor Agreement

3.Advisor Services Beginning in 2018.

3.1Independent Contractor Relationship.  From and after January 1, 2018:
(i) Advisor’s relationship with the Company will be that of an independent
contractor, and nothing in this Agreement is intended to, or should be construed
to, create a partnership, agency, joint venture or employment relationship;
(ii) Advisor will not be entitled to any of the benefit plans and programs that
the Company may make available to its employees, including, but not limited to,
group health, life insurance, profit-sharing or retirement benefits, paid
vacation, holidays or sick leave; (iii) Advisor will not be authorized to make
any representation, contract or commitment on behalf of the Company unless
specifically requested or authorized in writing to do so by the Chief Executive
Officer of the Company; (iv) Advisor will be solely responsible for obtaining
any business or similar licenses required by any federal, state or local
authority; (v) Advisor will be solely responsible for, and will file on a timely
basis, all tax returns and payments required to be filed with, or made to, any
federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement; and (vi) the Company will
regularly report amounts paid to Advisor in his role as an advisor (and not
employee) to the Company by filing a Form 1099‑MISC with the Internal Revenue
Service as required by applicable law or regulation.

3.2Services.  Beginning on January 1, 2018 and for the remainder of the Term:
(i) Advisor and the Chief Executive Officer of the Company will mutually agree
on what services Advisor will provide to the Company during the Term; (ii) in
accordance with the Company’s objectives, Advisor will determine the method,
details and means of performing the services required by this Agreement;
(iii) the Company will have no right to, and will not, control the manner or
determine the method of performing Advisor’s services; (iv) Advisor will provide
the services for which Advisor is engaged to the reasonable satisfaction of the
Company; (v) the Company may suggest to Advisor, from time to time, methods or
strategies the Company believes may assist Advisor in the performance of
Advisor’s services under this Agreement; and (vi) consistent with Advisor’s
independent contractor status, however, Advisor will exercise Advisor’s
independent business discretion in determining whether or not to follow the
Company’s suggestions.

3.3Workplace, Hours and Instrumentalities.  Beginning on January 1, 2018 and for
the remainder of the Term: (i) Advisor may perform the services required by this
Agreement at any place or location and at such times as Advisor will determine;
and (ii) Advisor agrees to provide all tools and instrumentalities, if any,
required to perform the services under this Agreement; provided, however,
Company may at its convenience make available to Advisor suitable office space,
computer equipment, and the like, to facilitate the efficient rendering of
Advisor’s services to Company, and provided further, however, such facilities
will be used by Advisor, if at all, at Advisor’s discretion.

3.4Observance of Company Rules.  At all times while on Company’s premises,
Advisor will observe Company’s rules and regulations with respect to conduct,
health and safety and protection of persons and property.  A copy of such rules
and regulations, and any amendments thereto, have been provided to Advisor.

3.5Confidential Information and Noncompetition.  From January 1, 2018 onward,
Advisor hereby agrees that Advisor will remain subject to and comply with the
provisions of this Section 3.5.

(a)Confidential Information. For purposes of this Agreement, “Confidential
Information” means all information of the Company disclosed or made available to

4

--------------------------------------------------------------------------------

Strategic Advisor Agreement

Advisor. Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Company. Confidential Information includes
information developed by Advisor in the course of Advisor’s employment or other
service relationship with the Company, as well as other information to which
Advisor may have access in connection with Advisor’s service relationship.
Confidential Information also includes the confidential information of others
with which the Company has a business relationship. Notwithstanding the
foregoing, “Confidential Information” will not include any information that is
generally known in the industry or that becomes known in the industry through
sources other than Advisor, or information received by Advisor from a third
party not known to him to be under an obligation of confidentiality to the
Company. Notwithstanding the foregoing, Advisor may disclose Confidential
Information (A) at the express direction of any authorized government entity;
(B) pursuant to a subpoena or other court process; (C) as otherwise required by
law or the rules, regulations or orders of any applicable regulatory body; or
(D) as otherwise necessary, in the opinion of counsel for Advisor, to be
disclosed by Advisor in connection with the prosecution of any legal action or
proceeding initiated by Advisor against Company or any of its affiliates or the
defense of any legal action or proceeding initiated against Advisor in his
capacity as an employee, consultant or director of the Company or of any of its
affiliates.

(b)Confidentiality. Advisor understands and agrees that Advisor’s service
relationship creates a relationship of confidence and trust between Advisor and
the Company with respect to all Confidential Information. At all times, both
during Advisor’s employment and service relationship with the Company and after
its termination, Advisor will keep in confidence all Confidential Information,
and will not use or disclose any such Confidential Information without the
written consent of the Company, except as may be reasonably necessary or useful
in the routine performance of Advisor’s duties to the Company.

(c)Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Advisor by the Company or are produced by
Advisor in connection with Advisor’s service with the Company will be and remain
the sole property of the Company. Advisor will return to the Company all such
materials and property as and when requested by the Company. In any event,
Advisor will return all such materials and property immediately upon termination
of Advisor’s service relationship for any reason, other than one copy for
Advisor’s records.

(d)Advisor agrees to communicate to the Company, promptly and fully and to
assign to the Company, all inventions, trade secrets, and technical or business
innovations, developed or conceived solely by Advisor, or jointly with others,
while employed by or otherwise providing services to the Company, which are
based on Physiocrine biology (including, for example: (a) small molecules,
nucleic acids, antibodies, and other biologics or methods for targeting
Physiocrines or their receptors, (b) modulating Physiocrines or their receptor’s
activity, expression, secretion or release, (c) diagnostics based on
Physiocrines or their receptors, or (d) any new therapeutic and diagnostic
opportunities utilizing Physiocrines or their receptors), and either 1)
developed on the time of the Company or using Company resources or 2) using
Confidential Information. Advisor further agrees to execute all necessary papers
and otherwise to assist the Company, at the Company's sole expense, to obtain
patents or other legal protection as the Company deems fit, and to assist in
perfecting in the Company all rights granted to it

5

--------------------------------------------------------------------------------

Strategic Advisor Agreement

hereunder. Both the Company and Advisor intend that all original works of
authorship created by Advisor while working as an employee of the Company will
be works for hire within the meaning of applicable copyright laws and will
belong to the Company. Advisor understands that, notwithstanding anything to the
contrary herein, this Agreement will not require assignment to the Company of
any invention which qualifies fully under the provisions of California Labor
Code Section 2870, a copy of which is attached hereto as Exhibit C.

(e)Noncompetition. During the Term, Advisor will not, whether as owner, partner,
shareholder, consultant or employee, engage or invest in any Competing Business
(as hereinafter defined). Advisor understands that the restrictions set forth in
this Section 3.5(e) are intended to protect the Company's interest in its
Confidential Information, and agrees that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Agreement, the term
"Competing Business" will mean a business directly competitive with any business
which the Company or any of its affiliates conducts during Advisor’s employment
or service relationship with the Company. Notwithstanding the foregoing, Advisor
may own up to one percent (1%) of the outstanding stock of a publicly held
corporation which constitutes or is affiliated with a Competing Business. For
the avoidance of doubt, the term "Competing Business" does not include a
business or any entity which does not have a focus on any products based on
Physiocrine biology.

(f)Advisor's Other Work.  Notwithstanding the foregoing, the Company understands
that Advisor will engage in Advisor's Other Work (as defined in the Prior
Agreement; including full time employment after 2017).  As part of Advisor's
Other Work, the Company acknowledges and agrees that Advisor will among other
things be obligated to keep third parties information confidential, to assign
inventions to third parties, and to agree to non-compete provisions with third
parties.  Advisor will endeavor to keep his work for the Company separate and
apart from Advisor's Other Work.

3.6No Conflict of Interest.  During the Term, Advisor will not accept work,
enter into a contract, or accept an obligation, inconsistent or incompatible
with Advisor’s obligations, or the scope of services rendered for the Company,
under this Agreement.  Advisor warrants that, to the best of Advisor’s
knowledge, there is no other contract or duty on the part of Advisor that
conflicts with or is inconsistent with this Agreement.  This Section 3.6 or any
other section does not prevent Advisor from performing the same or similar
services for clients other than the Company or from entering into full-time
employment with another company or organization in any therapeutic field,
therapeutic approach or business plan which at a firm level may or may not
compete with the Company (subject to Section 3.5(e) above), so long as such
services do not directly or indirectly conflict with Advisor’s obligations under
this Agreement.

4.Term and Termination.

4.1Term.  This Agreement is effective as of the Effective Date and will continue
until January 1, 2022, unless sooner terminated as provided herein (the “Term”).

4.2Termination.  The Company or Advisor may terminate this Agreement upon
delivery of written notice to the other party in the event of any material
breach of any provision of this Agreement or any Release by such other party,
provided, if such breach is capable of being cured, that such default has not
been cured within thirty (30) days after written notice thereof is given by the
non-defaulting party to the defaulting party specifying the nature of the
alleged breach.

6

--------------------------------------------------------------------------------

Strategic Advisor Agreement

4.3Termination for Convenience.  Either party may terminate this Agreement for
convenience effective upon at least thirty (30) days prior written notice to the
other party, provided that any such termination may not be made effective before
January 1, 2019.  

4.4Payment upon Termination.  If the Company elects to have this Agreement
terminate under Section 4.3 before January 1, 2020, or the Advisor terminates
this Agreement as a result of a material breach of this Agreement by the Company
in accordance with Section 4.2 prior to January 1, 2020, then within 30 days
following the date of termination of this Agreement (i) the Company will pay to
Advisor an amount equal to the fees Advisor would have earned pursuant to
Section 2.2 of this Agreement had Advisor continued to provide services through
December 31, 2019, and (ii) any unvested portions of the Employee Options will
automatically accelerate as of such termination as if the Advisor were to
provide services under this Agreement through December 31, 2019 (but not
beyond).

4.5Consequences of Termination or Expiration.  Upon termination of this
Agreement for any reason, Advisor agrees to cease all work on behalf of the
Company and promptly deliver the results to the Company.  Expiration or
termination of this Agreement for any reason will not relieve the parties of any
liability or obligation which accrued hereunder prior to the effective date of
such termination or expiration, nor preclude either party from pursuing all
rights and remedies it may have hereunder or at law or in equity, with respect
to any breach of this Agreement nor prejudice either Party’s right to obtain
performance of any obligation under this Agreement.  The provisions of this
Agreement will survive expiration or termination of this Agreement to the extent
necessary to effectuate the terms contained in this Agreement.  All Releases
once in effect are hereby irrevocable and perpetual.

4.6Reimbursement of Legal Fees.  The Company will also reimburse the Advisor for
all reasonable expenses (including attorney and tax advisor fees) incurred by
him in connection with the negotiation and preparation of this Agreement, up to
an aggregate maximum of $10,000.

5.General Provisions.

5.1Incorporation of Employment Agreement Provisions.  The provisions of
Sections 6 (Section 409A), 8 (Arbitration of Disputes), 9 (Consent to
Jurisdiction), 11 through 13 (Withholding, Successor to the Executive, and
Enforceability), and 15 through 21 (Waiver, Notices, Amendment, Governing Law,
Counterparts, Successor to Company, and Gender Neutral) of the Employment
Agreement are hereby incorporated by reference into this Agreement (with
(i) appropriate changes to refer to this Agreement and Advisor instead of the
Employment Agreement and “Executive” thereunder, respectively, and
(ii) reference in “Northern” in Section 9 thereof and “Sixth” in Section 18
thereof hereby changed to “Southern” and “Ninth”, respectively).

5.2Permitted Disclosures.  Advisor understands that nothing contained in this
Agreement limits Advisor’s ability to communicate with any federal, state or
local governmental agency or commission, including, without limitation, to
provide documents or other information, without notice to the Company.  Advisor
also understands that nothing in this Agreement limits Advisor’s ability to
share compensation information concerning Advisor or others, except that this
does not permit Advisor to disclose compensation information concerning others
that Advisor obtains because the Advisor’s past or future responsibilities
require or allow access to such information.  Advisor understands that pursuant
to the federal Defend Trade Secrets Act of 2016, Advisor will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (1) in confidence to a federal,
state, or local

7

--------------------------------------------------------------------------------

Strategic Advisor Agreement

government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

5.3Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter, other
than for the Employment Agreement until January 1, 2018, the Existing Stock
Agreements (as amended by this Agreement), the Director Options, the Releases,
the provisions of the Employment Agreement and Prior Agreement expressly
incorporated herein, and the Advisor’s Indemnification Agreement with the
Company.

IN WITNESS WHEREOF, the parties have made this Strategic Advisor Agreement
effective on the Effective Date.

“Company”

 

aTyr Pharma, Inc., a Delaware corporation

 

 

By:  /s/ Nancy Denyes Krueger

 

Name: Nancy Denyes Krueger

 

Title: VP Legal Affairs and Secretary

“Advisor”

 

John D. Mendlein, Ph.D.

 

 

By: /s/ John D. Mendlein

 

Name: John D. Mendlein, Ph.D.

 

 

 

Date:  11/1/17

 

Date:  20171101

 

8

--------------------------------------------------------------------------------

 

EXHIBIT A

 

MUTUAL STANDARD RELEASE AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

 

RELEASE AGREEMENT

I, John D. Mendlein, Ph.D., (“Employee”) enter into this Release Agreement (this
“Release Agreement”) pursuant to Section 1.3(d) of the Strategic Advisor
Agreement between aTyr Pharma, Inc., a Delaware corporation (the “Employer”) and
me dated November 1, 2017 (the “Strategic Advisor Agreement”), based on that
certain Amended and Restated Employment Agreement dated December 23, 2015 (the
“Employment Agreement”).  I acknowledge that my timely execution and return and
my non-revocation of this Release are conditions to the payments and benefits
made available to me pursuant to the Strategic Advisor Agreement.  I therefore
agree to the following terms:

1.Employee Release of Claims.  Employee voluntarily releases and forever
discharges the Employer, its affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, members, employees, attorneys, accountants
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when Employee signs this Release, I
have, ever had, now claim to have or ever claimed to have had against any or all
of the Releasees.  This release includes, without limitation, all Claims:

•

relating to my employment by the Employer and/or any affiliate of the Employer
and the termination of my employment;

•

of wrongful discharge;

•

of breach of contract;

•

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964, Claims of any
form of discrimination or retaliation that is prohibited by the California Fair
Employment and Housing Act;

•

under any other federal or state statute;

•

of defamation or other torts;

•

of violation of public policy;

•

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits (except for such wages, bonuses, incentive
compensation, stock, stock options, vacation pay or other compensation or
benefits otherwise due to me under the Employment Agreement or the Strategic
Advisor Agreement); and

•

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

Employee agrees that the release set forth in this section will be and remain in
effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under the
Employment Agreement (as modified by the Strategic Advisor Agreement), under any
ongoing Company benefit plans, for indemnification under any indemnification
agreement, the Company’s Bylaws or applicable law, under the Strategic Advisor
Agreement, or under the Existing Stock Agreements (as amended by the Strategic
Advisor Agreement) or the Director Options.  This release does not release
claims that cannot be released

A-1

--------------------------------------------------------------------------------

 

as a matter of law, including, but not limited to, my right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give me the right to recover any monetary damages against the Company; my
release of claims herein bars me from recovering such monetary relief from the
Company).

I agree that I will not seek or accept damages of any nature, other equitable or
legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release Agreement.  I
represent that I have not assigned to any third party and I have not filed with
any agency or court any Claim released by this Release Agreement.

2.Ongoing Obligations.  I reaffirm my ongoing obligations under the Strategic
Advisor Agreement.

3.No Assignment.  I represent that I have not assigned to any other person or
entity any Claims against any Releasee.

4.Right to Consider and Revoke Agreement.  Employee acknowledges that Employee
has been given the opportunity to consider the Strategic Advisor Agreement and
this Release Agreement for a period of twenty-one (21) days from the date when
it is tendered to me.  In the event that I executed the Strategic Advisor
Agreement and this Release Agreement within less than twenty-one (21) days, I
acknowledge that such decision was entirely voluntary and that I had the
opportunity to consider the Strategic Advisor Agreement and this Release
Agreement until the end of the twenty-one (21) day period.  To accept the
Strategic Advisor Agreement and this Release Agreement, I will deliver a signed
Strategic Advisor Agreement and Release Agreement to the Employer’s General
Counsel within such twenty-one (21) day period; provided that I acknowledge that
the Employer may change the designated recipient by notice.  For a period of
seven (7) days from the date when I execute the Strategic Advisor Agreement and
this Release Agreement (the “Revocation Period”), I will retain the right to
revoke the Strategic Advisor Agreement and this Release Agreement by written
notice that is received by the Employer’s General Counsel or other
Employer-designated recipient on or before the last day of the Revocation
Period.  The Strategic Advisor Agreement and this Release Agreement will take
effect only if it is executed within the twenty-one (21) day period as set forth
above and if it is not revoked pursuant to the preceding sentence.  If those
conditions are satisfied, the Strategic Advisor Agreement and this Release
Agreement will become effective and enforceable on the date immediately
following the last day of the Revocation Period.

5.California Civil Code Section 1542.  Employee and the Employer acknowledge
having been advised to consult with legal counsel and being familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

A-2

--------------------------------------------------------------------------------

 

Employee and the Employer, being aware of said code section, expressly agree to
waive any rights either of us may have thereunder, as well as under any other
statute or common law principles of similar effect.

6.Employer Release of Claims.  By signing below, the Employer voluntarily
releases and forever discharges John D. Mendlein generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when it signs this Release, the Employer
has, ever had, now claims to have or ever claimed to have had against him.  The
Employer agrees that the release set forth in this section will be and remain in
effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under the
Employment Agreement (as modified by the Strategic Advisor Agreement) or the
Strategic Advisor Agreement.  The Employer agrees not to seek or accept damages
of any nature, or other equitable or legal remedies for its own benefit,
attorney’s fees, or costs with respect to any Claim released by this
provision.  The Employer represents that it has not assigned to any third party
and has not filed with any agency or court any claim released by this provision.

7.Other Terms.

(a)Legal Representation; Review of Agreement.  I acknowledge that I have been
advised to discuss all aspects of the Strategic Advisor Agreement and this
Release Agreement with my attorney, that I have carefully read and fully
understand all of the provisions of the Strategic Advisor Agreement and this
Release Agreement and that I am voluntarily entering into the Strategic Advisor
Agreement and this Release Agreement.

(b)Binding Nature of Agreement.  This Release Agreement will be binding upon me
and upon my heirs, administrators, representatives and executors.

(c)Amendment.  This Release Agreement may be amended only upon a written
agreement executed by the Employer and me.

(d)Severability.  In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release Agreement is illegal, invalid or
unenforceable, the remaining provisions and terms of this Release Agreement will
not be affected thereby and the illegal, invalid or unenforceable term or
provision will be severed from the remainder of this Release Agreement.  In the
event of such severance, the remaining covenants will be binding and
enforceable.

(e)Governing Law and Interpretation; Arbitration.  This Release Agreement will
be deemed to be made and entered into in the State of California, and will in
all respects be interpreted, enforced and governed under the laws of the State
of California, without giving effect to the conflict of laws principles of such
State.  The language of all parts of this Release Agreement will in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either the Employer or Employee.  The provisions of Sections 8 and 9 of
the Employment Agreement are hereby incorporated by reference into this Release
Agreement (with (i) appropriate changes to refer to this Release Agreement and
Employee instead of the Employment Agreement and “Executive” thereunder,
respectively, and (ii) reference in “Northern” in Section 9 thereof hereby
changed to “Southern”).

(f)Definitions.  Capitalized terms used, but not defined, herein are defined in
the Strategic Advisor Agreement or the Employment Agreement.

A-3

--------------------------------------------------------------------------------

 

(g)Entire Agreement; Absence of Reliance.  The parties acknowledge that they are
not relying on any promises or representations by the Employer or Employer or
any of its agents, representatives or attorneys regarding any subject matter
addressed in the Strategic Advisor Agreement or this Release Agreement.

So agreed.

 

 

/s/ John D. Mendlein

 

201711

John D. Mendlein, Ph.D.

 

Date

 

 

 

“The Employer”

 

aTyr Pharma, Inc., a Delaware corporation

 

By: /s/ Nancy Denyes Krueger

 

11/1/17

Name: Nancy Denyes Krueger

 

Date

Title: VP Legal Affairs and Secretary

 

 

 

 

A-4

--------------------------------------------------------------------------------

 

EXHIBIT B

 

EMPLOYEE OPTIONS

 

Grant Date

Number of Shares

Exercise Price

3/16/2011

50,979

$0.72

3/16/2011

42,228

$0.72

9/13/2012

137,871

$0.88

6/28/2013

119,214

$4.06

3/5/2014

25,144

$4.06

4/17/2015

125,720

$9.15

5/6/2015

163,437

$14.00

10/1/2015

71,000

$10.24

1/27/2016

135,000

$6.14

2/7/2017

185,000

$3.30

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

CALIFORNIA LABOR CODE

§2870. Application of provision providing that employee will assign or offer to
assign rights in invention to employer.

(a) Any provision in an employment agreement which provides that an employee
will assign, or offer to assign, any of his or her rights in an invention to his
or her employer will not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

C-1